
	

115 HR 1387 RH: To reauthorize the Scholarships for Opportunity and Results Act, and for other purposes.
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 34
		115th CONGRESS1st Session
		H. R. 1387
		[Report No. 115–62]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2017
			Mr. Chaffetz (for himself, Mr. Meadows, Ms. Foxx, Mr. Messer, Mr. Frelinghuysen, Mr. Walberg, Mr. Rokita, Mr. Harris, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		March 27, 2017Additional sponsors: Mr. Lipinski and Mr. Russell
			March 27, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To reauthorize the Scholarships for Opportunity and Results Act, and for other purposes.
	
	
		1.Short title; references in act
 (a)Short titleThis Act may be cited as the “Scholarships for Opportunity and Results Reauthorization Act” or the “SOAR Reauthorization Act”.
 (b)References in ActExcept as otherwise expressly provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Scholarships for Opportunity and Results Act (division C of Public Law 112–10; sec. 38–1853.01 et seq., D.C. Official Code).
 2.RepealSection 817 of the Consolidated Appropriations Act, 2016 (Public Law 114–113) is repealed, and any provision of law amended or repealed by such section is restored or revived as if such section had not been enacted into law.
 3.PurposesSection 3003 (sec. 38–1853.03, D.C. Official Code) is amended by striking “particularly parents” and all that follows through “, with” and inserting “particularly parents of students who attend an elementary school or secondary school identified as one of the lowest-performing schools under the District of Columbia’s accountability system, with”.
 4.Prohibiting imposition of limits on types of eligible students participating in the programSection 3004(a) (sec. 38–1853.04(a), D.C. Official Code) is amended by adding at the end the following:
			
				(3)Prohibiting imposition of limits on eligible students participating in the program
 (A)In generalIn carrying out the program under this division, the Secretary may not limit the number of eligible students receiving scholarships under section 3007(a), and may not prevent otherwise eligible students from participating in the program under this division, based on any of the following:
 (i)The type of school the student previously attended. (ii)Whether or not the student previously received a scholarship or participated in the program, including whether an eligible student was awarded a scholarship in any previous year but has not used the scholarship, regardless of the number of years of nonuse.
 (iii)Whether or not the student was a member of the control group used by the Institute of Education Sciences to carry out previous evaluations of the program under section 3009.
 (B)Rule of constructionNothing in subparagraph (A) may be construed to waive the requirement under section 3005(b)(1)(B) that the eligible entity carrying out the program under this Act must carry out a random selection process, which gives weight to the priorities described in section 3006, if more eligible students seek admission in the program than the program can accommodate..
 5.Requiring eligible entities to utilize internal fiscal and quality controlsSection 3005(b)(1) (sec. 38–1853.05(b)(1), D.C. Official Code) is amended— (1)in subparagraph (I), by striking “, except that a participating school may not be required to submit to more than 1 site visit per school year”;
 (2)by redesignating subparagraphs (K) and (L) as subparagraphs (L) and (M), respectively; (3)by inserting after subparagraph (J) the following:
				
 (K)how the entity will ensure the financial viability of participating schools in which 85 percent or more of the total number of students enrolled at the school are participating eligible students that receive and use an opportunity scholarship;;
 (4)in subparagraph (L), as redesignated by paragraph (2), by striking “and” at the end; and (5)by adding at the end the following:
				
 (N)how the eligible entity will ensure that it— (i)utilizes internal fiscal and quality controls; and
 (ii)complies with applicable financial reporting requirements and the requirements of this division; and.
 6.Clarification of priorities for awarding scholarships to eligible studentsSection 3006(1) (sec. 38–1853.06(1), D.C. Official Code) is amended— (1)in subparagraph (A), by striking “attended” and all that follows through the semicolon and inserting “attended an elementary school or secondary school identified as one of the lowest-performing schools under the District of Columbia’s accountability system; and”;
 (2)by striking subparagraph (B); (3)by redesignating subparagraph (C) as subparagraph (B); and
 (4)in subparagraph (B), as redesignated by paragraph (3), by striking the semicolon at the end and inserting “or whether such students have, in the past, attended a private school;”.
			7.Modification of requirements for participating schools and eligible entities
 (a)Criminal Background Checks; Compliance With Reporting RequirementsSection 3007(a)(4) (sec. 38–1853.07(a)(4), D.C. Official Code) is amended— (1)in subparagraph (E), by striking “and” at the end;
 (2)by striking subparagraph (F) and inserting the following:  (F)ensures that, with respect to core subject matter, participating students are taught by a teacher who has a baccalaureate degree or equivalent degree, whether such degree was awarded in or outside of the United States;; and
 (3)by adding at the end the following:  (G)conducts criminal background checks on school employees who have direct and unsupervised interaction with students; and
 (H)complies with all requests for data and information regarding the reporting requirements described in section 3010..
 (b)AccreditationSection 3007(a) (sec. 38–1853.07(a), D.C. Official Code), as amended by subsection (a), is further amended—
 (1)in paragraph (1), by striking “paragraphs (2) and (3)” and inserting “paragraphs (2), (3), and (5)”; and
 (2)by adding at the end the following:  (5)Accreditation requirements (A)In generalNone of the funds provided under this division for opportunity scholarships may be used by a participating eligible student to enroll in a participating private school unless the school—
 (i)in the case of a school that is a participating school as of the date of enactment of the SOAR Reauthorization Act—
 (I)is fully accredited by an accrediting body described in any of subparagraphs (A) through (G) of section 2202(16) of the District of Columbia School Reform Act of 1995 (Public Law 104–134; sec. 38–1802.02(16)(A)–(G), D.C. Official Code); or
 (II)if such participating school does not meet the requirements of subclause (I)— (aa)not later than 1 year after the date of enactment of the Consolidated Appropriations Act, 2016 (Public Law 114–113), the school is pursuing full accreditation by an accrediting body described in subclause (I); and
 (bb)is fully accredited by such an accrediting body not later than 5 years after the date on which that school began the process of pursuing full accreditation in accordance with item (aa); and
 (ii)in the case of a school that is not a participating school as of the date of enactment of the SOAR Reauthorization Act, is fully accredited by an accrediting body described in clause (i)(I) before becoming a participating school under this division.
 (B)Reports to eligible entityNot later than 5 years after the date of enactment of the SOAR Reauthorization Act, each participating school shall submit to the eligible entity a certification that the school has been fully accredited in accordance with subparagraph (A).
 (C)Assisting students in enrolling in other schoolsIf a participating school fails to meet the requirements of this paragraph, the eligible entity shall assist the parents of the participating eligible students who attend the school in identifying, applying to, and enrolling in another participating school under this division.
 (6)Treatment of students awarded a scholarship in a previous yearAn eligible entity shall treat a participating eligible student who was awarded an opportunity scholarship in any previous year and who has not used the scholarship as a renewal student and not as a new applicant, without regard as to—
 (A)whether the eligible student has used the scholarship; and (B)the year in which the scholarship was previously awarded..
				(c)Use of funds for administrative expenses and parental assistance
 (1)In generalSection 3007 (sec. 38–1853.07, D.C. Official Code) is amended— (A)by striking subsections (b) and (c) and inserting the following:
						
 (b)Administrative expenses and parental assistanceThe Secretary shall make $2,000,000 of the amount made available under section 3014(a)(1) for each fiscal year available to eligible entities receiving a grant under section 3004(a) to cover the following expenses:
 (1)The administrative expenses of carrying out its program under this division during the year, including—
 (A)determining the eligibility of students to participate; (B)selecting the eligible students to receive scholarships;
 (C)determining the amount of the scholarships and issuing the scholarships to eligible students; (D)compiling and maintaining financial and programmatic records;
 (E)conducting site visits as described in section 3005(b)(1)(I); and (F) (i)conducting a study, including a survey of participating parents, on any barriers for participating eligible students in gaining admission to, or attending, the participating school that is their first choice; and
 (ii)not later than the end of the first full fiscal year after the date of enactment of the SOAR Reauthorization Act, submitting a report to Congress that contains the results of such study.
 (2)The expenses of educating parents about the eligible entity’s program under this division, and assisting parents through the application process under this division, including—
 (A)providing information about the program and the participating schools to parents of eligible students, including information on supplemental financial aid that may be available at participating schools;
 (B)providing funds to assist parents of students in meeting expenses that might otherwise preclude the participation of eligible students in the program; and
 (C)streamlining the application process for parents.; (B)by redesignating subsection (d) as subsection (c); and
 (C)by redesignating subsection (e), as added by section 162(b) of the Continuing Appropriations Act, 2017 (division C of Public Law 114–223, as amended by section 101(3) of the Further Continuing and Security Assistance Appropriations Act, 2017 (Public Law 114–254)), as subsection (d).
 (2)Conforming amendmentSection 3007(d) (sec. 38–1853.07(d), D.C. Official Code), as redesignated by paragraph (1)(C), is amended by striking subsections (b), (c), and (d) each place it appears in paragraphs (2)(B) and (3) and inserting subsections (b) and (c).
 (d)Clarification of use of funds for student academic assistanceSection 3007(c) (sec. 38–1853.07(c), D.C. Official Code), as redesignated by subsection (c)(1)(B), is amended by striking “previously attended” and all that follows through the period at the end and inserting “previously attended an elementary school or secondary school identified as one of the lowest-performing schools under the District of Columbia’s accountability system.”.
			8.Program evaluation
			(a)Revision of evaluation procedures and requirements
 (1)In generalSection 3009(a) (sec. 38–1853.09(a), D.C. Official Code) is amended to read as follows:  (a)In general (1)Duties of the Secretary and the MayorThe Secretary and the Mayor of the District of Columbia shall—
 (A)jointly enter into an agreement with the Institute of Education Sciences of the Department of Education to evaluate annually the opportunity scholarship program under this division;
 (B)jointly enter into an agreement to monitor and evaluate the use of funds authorized and appropriated for the District of Columbia public schools and the District of Columbia public charter schools under this division; and
 (C)make the evaluations described in subparagraphs (A) and (B) public in accordance with subsection (c).
 (2)Duties of the SecretaryThe Secretary, through a grant, contract, or cooperative agreement, shall— (A)ensure that the evaluation under paragraph (1)(A)—
 (i)is conducted using an acceptable quasi-experimental research design for determining the effectiveness of the opportunity scholarship program under this division that does not use a control study group consisting of students who applied for but did not receive opportunity scholarships; and
 (ii)addresses the issues described in paragraph (4); and (B)disseminate information on the impact of the program—
 (i)on academic achievement and educational attainment of participating eligible students who use an opportunity scholarship; and
 (ii)on students and schools in the District of Columbia. (3)Duties of the Institute on Education SciencesThe Institute of Education Sciences of the Department of Education shall—
 (A)assess participating eligible students who use an opportunity scholarship in each of grades 3 through 8, as well as one of the grades at the high school level, by supervising the administration of the same reading and mathematics assessment used by the District of Columbia public schools to comply with section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b));
 (B)measure the academic achievement of all participating eligible students who use an opportunity scholarship in the grades described in subparagraph (A); and
 (C)work with eligible entities receiving a grant under this division to ensure that the parents of each student who is a participating eligible student that uses an opportunity scholarship agrees to permit their child to participate in the evaluations and assessments carried out by the Institute of Education Sciences under this subsection.
 (4)Issues to be evaluatedThe issues to be evaluated under paragraph (1)(A) shall include the following: (A)A comparison of the academic achievement of participating eligible students who use an opportunity scholarship on the measurements described in paragraph (3)(B) to the academic achievement of a comparison group of students with similar backgrounds in the District of Columbia public schools and the District of Columbia public charter schools.
 (B)The success of the program under this division in expanding choice options for parents of participating eligible students and increasing the satisfaction of such parents and students with their choice.
 (C)The reasons parents of participating eligible students choose for their children to participate in the program, including important characteristics for selecting schools.
 (D)A comparison of the retention rates, high school graduation rates, college enrollment rates, college persistence rates, and college graduation rates of participating eligible students who use an opportunity scholarship with the rates of students in the comparison group described in subparagraph (A).
 (E)A comparison of the college enrollment rates, college persistence rates, and college graduation rates of students who participated in the program in 2004, 2005, 2011, 2012, 2013, 2014, and 2015 as the result of winning the Opportunity Scholarship Program lottery with such enrollment, persistence, and graduation rates for students who entered but did not win such lottery in those years and who, as a result, served as the control group for previous evaluations of the program under this division. Nothing in this subparagraph may be construed to waive section 3004(a)(3)(A)(iii) with respect to any such student.
 (F)A comparison of the safety of the schools attended by participating eligible students who use an opportunity scholarship and the schools in the District of Columbia attended by students in the comparison group described in subparagraph (A), based on the perceptions of the students and parents.
 (G)An assessment of student academic achievement at participating schools in which 85 percent of the total number of students enrolled at the school are participating eligible students who receive and use an opportunity scholarship.
 (H)Such other issues with respect to participating eligible students who use an opportunity scholarship as the Secretary considers appropriate for inclusion in the evaluation, such as the impact of the program on public elementary schools and secondary schools in the District of Columbia.
								(5)Prohibiting disclosure of personal information
 (A)In generalAny disclosure of personally identifiable information obtained under this division shall be in compliance with section 444 of the General Education Provisions Act (commonly known as the ‘Family Educational Rights and Privacy Act of 1974’) (20 U.S.C. 1232g).
 (B)Students not attending public schoolWith respect to any student who is not attending a public elementary school or secondary school, personally identifiable information obtained under this division shall only be disclosed to—
 (i)individuals carrying out the evaluation described in paragraph (1)(A) for such student; (ii)the group of individuals providing information for carrying out the evaluation of such student; and
 (iii)the parents of such student.. (2)Transition of evaluation (A)Termination of previous evaluationsThe Secretary of Education shall—
 (i)terminate the evaluations conducted under section 3009(a) of the Scholarships for Opportunity and Results Act (sec. 38–1853.09(a), D.C. Official Code), as in effect on the day before the date of enactment of this Act, after obtaining data for the 2017–2018 school year; and
 (ii)submit any reports required for the 2017–2018 school year or preceding years with respect to the evaluations in accordance with section 3009(b) of such Act.
						(B)New evaluations
 (i)In generalEffective beginning with respect to the 2018–2019 school year, the Secretary shall conduct new evaluations in accordance with the provisions of section 3009(a) of the Scholarships for Opportunity and Results Act (sec. 38–1853.09(a), D.C. Official Code), as amended by this Act.
 (ii)Most recent evaluationAs a component of the new evaluations described in clause (i), the Secretary shall continue to monitor and evaluate the students who were evaluated in the most recent evaluation under such section prior to the date of enactment of this Act, including by monitoring and evaluating the test scores and other information of such students.
 (b)Duty of Mayor To ensure Institute has all information necessary To carry out evaluationsSection 3011(a)(1) (sec. 38–1853.11(a)(1), D.C. Official Code) is amended to read as follows:  (1)Information necessary to carry out evaluationsEnsure that all District of Columbia public schools and District of Columbia public charter schools make available to the Institute of Education Sciences of the Department of Education all of the information the Institute requires to carry out the assessments and perform the evaluations required under section 3009(a)..
			9.Funding for District of Columbia public schools and public charter schools
 (a)Mandatory withholding of funds for failure To comply with conditionsSection 3011(b) (sec. 38–1853.11(b), D.C. Official Code) is amended to read as follows:  (b)EnforcementIf, after reasonable notice and an opportunity for a hearing, the Secretary determines that the Mayor has failed to comply with any of the requirements of subsection (a), the Secretary may withhold from the Mayor, in whole or in part—
 (1)the funds otherwise authorized to be appropriated under section 3014(a)(2), if the failure to comply relates to the District of Columbia public schools;
 (2)the funds otherwise authorized to be appropriated under section 3014(a)(3), if the failure to comply relates to the District of Columbia public charter schools; or
 (3)the funds otherwise authorized to be appropriated under both paragraphs (2) and (3) of section 3014(a), if the failure relates to both the District of Columbia public schools and the District of Columbia public charter schools..
 (b)Rules for use of funds provided for support of public charter schoolsSection 3011 (sec. 38–1853.11, D.C. Official Code) is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (2)by inserting after subsection (a) the following new subsection:  (b)Specific rules regarding funds provided for support of public charter schoolsThe following rules shall apply with respect to the funds provided under this division for the support of District of Columbia public charter schools:
 (1)The Secretary may direct the funds provided for any fiscal year, or any portion thereof, to the Office of the State Superintendent of Education of the District of Columbia.
 (2)The Office of the State Superintendent of Education of the District of Columbia may transfer the funds to subgrantees that are—
 (A)specific District of Columbia public charter schools or networks of such schools; or (B)District of Columbia-based nonprofit organizations with experience in successfully providing support or assistance to District of Columbia public charter schools or networks of such schools.
 (3)The funds provided under this division for the support of District of Columbia public charter schools shall be available to any District of Columbia public charter school in good standing with the District of Columbia Charter School Board, and the Office of the State Superintendent of Education of the District of Columbia and the District of Columbia Charter School Board may not restrict the availability of such funds to certain types of schools on the basis of the school’s location, governing body, or the school’s facilities..
 10.Revision of current memorandum of understandingNot later than the beginning of the 2018–2019 school year, the Secretary of Education and the Mayor of the District of Columbia shall revise the memorandum of understanding which is in effect under section 3012(d) of the Scholarships for Opportunity and Results Act as of the day before the date of the enactment of this Act to address the following:
 (1)The amendments made by this Act. (2)The need to ensure that participating schools under the Scholarships for Opportunity and Results Act meet fire code standards and maintain certificates of occupancy.
 (3)The need to ensure that District of Columbia public schools and District of Columbia public charter schools meet the requirements under such Act to comply with all reasonable requests for information necessary to carry out the evaluations required under section 3009(a) of such Act.
 11.DefinitionsSection 3013 (sec. 38–1853.13, D.C. Official Code) is amended— (1)by redesignating paragraphs (1) through (10) as paragraphs (2) through (11), respectively;
 (2)by inserting before paragraph (2), as redesignated by paragraph (1), the following:  (1)Core subject matterThe term core subject matter means—
 (A)mathematics; (B)science; and
 (C)English, reading, or language arts.; and (3)in paragraph (4)(B), as redesignated by paragraph (1), by inserting household with a before student.
			12.Extension of authorization of appropriations
 (a)In generalSection 3014(a) (sec. 38–1853.14, D.C. Official Code) is amended by striking “and for each of the 4 succeeding fiscal years” and inserting “and for each fiscal year through fiscal year 2022”.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on September 30, 2016. 13.Effective dateExcept as otherwise provided, the amendments made by this Act shall apply with respect to school year 2018–2019 and each succeeding school year.
		
	
		March 27, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
